               Case
               Case 1:18-cv-11648-PKC
                    1:18-cv-11648-PKC Document
                                      Document 88
                                               86 Filed
                                                  Filed 06/10/20
                                                        06/05/20 Page
                                                                 Page 1
                                                                      1 of
                                                                        of 4
                                                                           4


                                                                                      The Court will conduct a bench
                                                                                      trial in Courtroom 11D on July 21,
                                                                                      2020 at 11:30 a.m. Letter motion
                                                                                      (DE 86) is denied.
                                                                                      SO ORDERED.
                                                                                      Dated: 6/10/2020

June 5, 2020

VIA ECF
Hon. Kevin Castel
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007

                           Re:       Mattel, Inc. v. 2012Shiningroom2012, et al.
                                     Civil Case No. 18-cv-11648 (PKC)
                                     Pre-Motion Letter

Dear Judge Castel,

         We represent Plaintiff Mattel, Inc. (“Plaintiff” or “Mattel”), in the above-referenced action.1 On
March 30, 2020, Plaintiff filed its proposed trial documents, including its portion of the proposed joint
pretrial order. (Dkts. 76-79). The Wang Defendants failed to file their portion of the proposed joint
pretrial order by the April 28, 2020 deadline. Instead, at the Final Pre-Trial Conference held on May 14,
2020, the Wang Defendants consented to the entry of the joint pretrial order proposed by Plaintiff, and
advised the Court that they have no evidence or witnesses to proffer at trial. (Dkt. 83). At this juncture,
because the Wang Defendants have stipulated to each and every fact necessary for Plaintiff to establish
the Wang Defendants’ liability on Plaintiff’s trademark infringement and counterfeiting claims and its
copyright infringement claims, and pursuant to Your Honor’s Individual Practice Rule 3.A., Plaintiff
respectfully submits the instant letter in advance of filing a motion for judgment on partial findings
pursuant to Federal Rule of Civil Procedure 52.2

         Pursuant to Rule 52(c):

         If a party has been fully heard on an issue during a nonjury trial and the court finds against
         the party on that issue, the court may enter judgment against the party on a claim or defense
         that, under the controlling law, can be maintained or defeated only with a favorable finding
         on that issue. The court may, however, decline to render any judgment until the close of
         the evidence. A judgment on partial findings must be supported by findings of fact and
         conclusions of law as required by Rule 52(a).



1
  Where a defined term is referenced herein but not defined, it should be understood as it is defined in the Complaint or
Application.
2 For purposes of this motion, Plaintiff would rely solely on Plaintiff’s evidence and the facts stipulated to in the Joint Pre-

Trial Order.
             Case
             Case 1:18-cv-11648-PKC
                  1:18-cv-11648-PKC Document
                                    Document 88
                                             86 Filed
                                                Filed 06/10/20
                                                      06/05/20 Page
                                                               Page 2
                                                                    2 of
                                                                      of 4
                                                                         4
Hon. Kevin Castel
Page 2

       Rule 52(a) states:

       (a) Findings and Conclusions.
           (1) In General. In an action tried on the facts without a jury or with an advisory jury,
           the court must find the facts specially and state its conclusions of law separately. The
           findings and conclusions may be stated on the record after the close of the evidence or
           may appear in an opinion or a memorandum of decision filed by the court. Judgment
           must be entered under Rule 58.

                   Plaintiff’s Trademark Infringement and Counterfeiting Claims

        To prevail on Mattel’s trademark infringement claims, it must establish that: (1) it had a valid
mark entitled to protection under the Lanham Act; and (2) Defendants used a similar mark in commerce
in a way that would likely cause confusion among the relevant consuming public. Louis Vuitton Malletier
v. Dooney & Bourke, Inc., 454 F.3d 108, 114-15 (2d Cir. 2006); The Sports Authority, Inc. v. Prime
Hospitality Corp., 89 F.3d 955, 960 (2d Cir. 1996). Under the Lanham Act a “certificate of registration
of a mark upon the principal register provided by this chapter shall be prima facie evidence of the validity
of the registered mark and of the registration of the mark, of the registrant’s ownership of the mark, and
of the registrant’s exclusive right to use the registered mark . . . .” 15 U.S.C. § 1057(b). In an action for
infringement of a registered mark, “the defendant bears the burden to rebut the presumption of the mark’s
protectability by a preponderance of the evidence.” Lane Capital Management, Inc. v. Lane Capital
Management, Inc., 192 F.3d 337, 345 (2d Cir. 1999).

        At the Final Pre-Trial Conference for the Wang Defendants advised the Court that they have no
evidence or witnesses to proffer at trial. Moreover, through the joint pretrial order, the Wang Defendants
concede that Mattel has valid marks entitled to protection under the Lanham Act, and that Mattel’s
Barbie Marks are valid and incontestable. (Joint Pre-Trial Order ¶¶ 11-14). The Wang Defendants have
also conceded that they “manufacture, advertise, market, promote, offer for sale and sell products bearing
or used in connection with the Barbie Marks.” Id. at ¶ 70. The Wang Defendants further stipulate that
their products are not authentic Barbie Products and that they were not authorized by Mattel to sell these
products. Id. at ¶¶ 24, 25, 30, 31, 35, 36, 41, 42, 47, 48, 52, 53, 57, 58, 61, 62, 67, 69. Accordingly, the
Wang Defendants acknowledge that they not only use similar marks to the Barbie Marks, but that they
use the Barbie Marks in connection with the sale of their Counterfeit Products.

         Typically, a likelihood of confusion inquiry generally involves an analysis of the factors set forth
in Polaroid Corp. v. Polarad Elecs. Corp. 287 F.2d 492, 495 (2d Cir. 1961). Yet, “where counterfeit
marks are involved, it is not necessary to conduct the step-by-step examination of each Polaroid factor
because counterfeit marks are inherently confusing.” Fendi Adele S.R.L. v. Filene's Basement, Inc., 696
F. Supp. 2d 368, 383 (S.D.N.Y. 2010) (internal citations omitted). Instead, “[t]he court need only
determine the more fundamental question of whether there are items to be confused in the first place –
that is, whether the items at issue . . . are, in fact, counterfeit and whether [d]efendants sold those items,
or offered those items for sale.” Id. at 383 (internal citations omitted).

       Here, because counterfeit marks are involved, it is not necessary to perform the Polaroid test as
the Wang Defendants’ counterfeit marks are inherently confusing. Regardless, even if a Polaroid
analysis were necessary, a straightforward application of the test demonstrates that likelihood of
confusion exists in this case.
               Case
               Case 1:18-cv-11648-PKC
                    1:18-cv-11648-PKC Document
                                      Document 88
                                               86 Filed
                                                  Filed 06/10/20
                                                        06/05/20 Page
                                                                 Page 3
                                                                      3 of
                                                                        of 4
                                                                           4
Hon. Kevin Castel
Page 3


        Finally, because Plaintiff has established, through stipulated facts, that liability for its trademark
infringement and counterfeiting claims should be awarded against the Wang Defendants, Plaintiff will
also be able to establish that it is entitled to judgment on its claims for false designation of origin, passing
off and unfair competition. Richemont N. Am., Inc. v. Linda Lin Huang, No. 12 Civ. 4443 (KBF), 2013
U.S. Dist. LEXIS 136790, at *14-16 n.15 (S.D.N.Y. Sep. 24, 2013)

                                   Plaintiff’s Copyright Infringement Claim

        Under 17 U.S.C. § 501(a), in order to show likelihood of success on the merits of a copyright
infringement claim, a given plaintiff must demonstrate: “(1) ownership of a valid copyright, and (2)
copying of constituent elements of the work that are original.” Kwan v. Schlein, 634 F.3d 224, 229 (2d
Cir. 2011) (quoting Feist Publ'ns, Inc. v. Rural Telephone Serv. Co., 499 U.S. 340, 361 (1991)).
Defendants have infringed upon the Barbie Works.
        With respect to ownership, “[a] certificate of registration from the United States Register of
Copyrights constitutes prima facie evidence of the valid ownership of a copyright.” Mint, Inc. v. Iddi
Amad, 2011 U.S. Dist. LEXIS 49813, at *6 (S.D.N.Y. May 9, 2011); see also 17 U.S.C. § 410(c). Thus,
Plaintiff’s certificates of registration for the Barbie Works are prima facie evidence of the validity of the
copyrights and the facts stated in such registrations, and the Wang Defendants have stipulated to the
same. (Joint Pre-Trial Order at ¶¶ 15-16.)
        To establish infringement, “the copyright owner must demonstrate that: (1) the defendant has
actually copied the plaintiff’s work; and (2) the copying is illegal because a substantial similarity exists
between the defendant’s work and the protectible [sic] elements of plaintiff's [work].” Yurman Design,
Inc. v. PAJ Inc., 262 F.3d 101, 110 (2d Cir. 2001).
        A plaintiff may demonstrate actual copying “either by direct or indirect evidence.” P&G v.
Colgate-Palmolive Co., 199 F.3d 74, 77 (2d Cir. 1999) (internal citations omitted). “Indirect copying
may be shown by demonstrating that the defendant had access to the copyrighted work and that the
similarities between the works are probative of copying.” Id.
        Images of the Wang Defendants’ Counterfeit Products compared with Plaintiff’s Barbie Works
demonstrates that the Wang Defendants copied one or more of the Barbie Works by reproducing and/or
displaying substantially similar, if not identical, imitations of the Barbie Works either embodied in the
Counterfeit Products themselves and/or in connection with the offering for sale and/or sale of Counterfeit
Products.3 As Plaintiff has demonstrated, the Wang Defendants’ imitations of the Barbie Works are
virtually indistinguishable therefrom, which, coupled with Plaintiff’s significant and widespread
advertising efforts, show that Defendants unquestionably had “access” to the Barbie Works. See id.;
Mint, Inc., 2011 U.S. Dist. LEXIS 49813, at *7; and Stora v. Don’t Ask Why Outfitters, 2016 U.S. Dist.
LEXIS 170172, at *12 (E.D.N.Y. Dec. 7, 2016). The Wang Defendants have stipulated to the fact that
Barbie is one of Mattel’s most popular and successful brands, and is world famous. (Joint Pre-Trial
Order at ¶ 8). The Wang Defendants further concede that Mattel sells its products worldwide through
major retailers and online marketplaces. Id. at ¶ 7. Accordingly, by the Wang Defendants’ own

3 A representative sample of side-by-side comparisons of Plaintiff’s Barbie Works to Defendants’ Counterfeit Products was
annexed to the Scully Dec. filed with Plaintiff’s Application as Exhibit A. Should Plaintiff’s request to file a motion for
judgment be granted, Plaintiff will include a side-by-side comparison of each and every Wang Defendants’ Counterfeit
Products as compared with Plaintiff’s Barbie Works and Barbie Marks.
             Case
             Case 1:18-cv-11648-PKC
                  1:18-cv-11648-PKC Document
                                    Document 88
                                             86 Filed
                                                Filed 06/10/20
                                                      06/05/20 Page
                                                               Page 4
                                                                    4 of
                                                                      of 4
                                                                         4
Hon. Kevin Castel
Page 4

concessions, they unquestionably had access to the Barbie Works, and their infringement of the Barbie
Works was willful.
                                               Conclusion
        Plaintiff respectfully submits that by virtue of the Wang Defendants stipulating to each and every
fact necessary for Plaintiff to establish its entitlement to liability on its trademark infringement and
counterfeiting claims and its copyright infringement claims, it is appropriate for Plaintiff to file a Rule
52 motion for partial judgment on the findings. In the event Plaintiff is entitled to file a Rule 52 motion,
and Plaintiff’s motion is granted, Plaintiff submits that only a brief bench trial on the issue of damages
will be necessary.
       We thank the Court for its time and attention to this matter.

                                                      Respectfully submitted,

                                                      EPSTEIN DRANGEL LLP
                                                      BY: /s/ Danielle S. Yamali
                                                      Danielle S. Yamali (DY 4228)
                                                      dfutterman@ipcounselors.com
                                                      60 East 42nd Street, Suite 2520
                                                      New York, NY 10165
                                                      Telephone: (212) 292-5390
                                                      Facsimile: (212) 292-5391
